Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 –  11, 13 – 18 and 20 - 24 of U.S. Patent No. 10,939,466. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 13 of U.S. Patent No. 10,939,466 recite additional features such as “circuitry, which, in operation, performs listen-before-talk (LBT).”
In removing certain features, the scope of the claim is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitations.
Claims 1 and 19 of the instant application recites a base station comprising: a transmitter, which, in operation, transmits an uplink grant indicating a time resource used for an uplink shared channel (PUSCH), the time resource comprising of a plurality of symbols (Claim 1, col. 9, lines 35-37 of Patent ‘466: a transmitter, which, in operation, transmits a physical uplink shared channel (PUSCH) from one position of multiple positions in a time resource); and a receiver, which, in operation, receives the PUSCH transmitted from one position selected from multiple positions in the time resource (Claim 1, col. 9, lines 36-37 of Patent ‘466: a physical uplink shared channel (PUSCH) from one position of multiple positions in a time resource), wherein the multiple positions include a first symbol and an eighth symbol in the time resource, and a same transport block size is used in case of the PUSCH having a length of 14 symbols transmitted from the first symbol and in case of  the PUSCH having a length of 7 symbols transmitted from the eighth symbol (Claim 1, col. 9, lines 40-45 of Patent ‘466: 14 symbols when a channel access based on the LBT is successful, wherein the multiple positions are a first symbol and an eighth symbol in the time resource, and data of the PUSCH having a length of 14 symbols transmitted from the first symbol and data of the PUSCH having a length of 7 symbols transmitted from the eighth symbol are generated by a same transport block size).
Claim 2 of the instant application recites the base station according to claim 1, wherein the PUSCH ends at least on a boundary of the time resource (Claim 2, col. 9, lines 46-48 of Patent ‘466: wherein the transmitted PUSCH ends at least on a boundary of the time resource).
Claim 3 of the instant application recites the base station according to claim 1, wherein the first symbol is in a first half of the time resource and the eighth symbol is in a second half of the time resource (Claim 3, col. 9, lines 49-51 of Patent ‘466: wherein the first symbol is in a first half of the time resource and the eighth symbol is in a second half of the time resource).
Claim 4 of the instant application recites the base station according to claim 1, wherein the multiple positions are defined at a symbol level (Claim 4, col. 9, lines 52-53 of Patent ‘466: wherein the multiple positions are defined at a symbol level).
Claim 5 of the instant application recites the base station according to claim 1, wherein the time resource is indicated by the base station before a result of a listen before talk (LBT) is determined (Claim 5, col. 9, lines 54-56 of Patent ‘466: wherein the time resource is indicated by a base station before a result of the LBT is determined). 
Claim 6 of the instant application recites the base station according to claim 1, wherein channel access based on a listen before talk (LBT) fails when a channel is busy (Claim 6, col. 9, lines 57-59 of Patent ‘466: wherein the channel access based on the LBT fails when a channel is busy).
Claim 7 of the instant application recites the base station according to claim 1, wherein the one position of the multiple positions is determined based on a result of channel access of a listen before talk (LBT) performed by a user equipment (Claim 8, col. 9, lines 64-67 of Patent ‘466: wherein the one position of the multiple positions is determined based on a result of the channel access of the LBT).
Claim 8 of the instant application recites the base station according to claim 1, wherein the time resource is a subframe (Claim 9, col. 10, lines 1-2 of Patent ‘466: wherein the time resource is a subframe).
Claim 9 of the instant application recites the base station according to claim 1, wherein the PUSCH is received using Licensed-Assisted Access (LAA) (Claim 11, col. 10, lines 6-8 of Patent ‘466: wherein the transmitter, in operation, transmits the PUSCH using Licensed-Assisted Access (LAA)).
Claim 10 of the instant application recites similar limitations described in Patent ‘466 claim 13.
Claims 11 – 18 of the instant application recites similar limitations described in Patent ‘466 claims 14 - 18 and 20 - 24.
Claim 20 of the instant application recites similar limitations described in Patent ‘466 claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 9,900,843); Uplink Power Control Techniques For Ultra Low Latency In LTE Devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462